DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Status of the Claims
This action is in response to papers filed 12/23/2021 in which claims 1-23 were canceled; and claims 38-41 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 24-41 are under examination.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs et al (29 January 2009; US 2009/0029438 A1; cited by Applicant in IDS 09/04/2019) in view of Swan et al (13 July 2004; US 2003/0113792 A1), Ohtake et al (2011; “Interactions of formulation excipients with proteins in solution and in its dried state," Adv. Drug Deliv. Rev., pgs 1-21; cited by Applicant in IDS 09/04/2019), Maa et al (4 September 2001; US 6,284,282 B1; cited by Applicant in IDS 09/04/2019) and Wang et al (Journal of Pharmaceutical Science, September 2009, 98(9): 3145-3166; cited by Applicant in IDS 09/04/2019).
Regarding claim 24, Childs teaches a composite material (a membrane) comprising a support member that has a plurality of pores extending through the support member and, located in the pores of the support member, and filling the pores of the support member a macroporous cross-linked gel (abstract; [0053], [0064], [0065], [0067], [0068]; claim 73). Childs teaches the macropores are small than the pores of the support member ([0054]; claim 73). Childs teaches the macroporous gel comprises reactive functional groups that can be used to attach ligands such as protein A ([0077]; claims 73, 74 and 79). Childs teaches the porous gel constituent of the composite material has macropores of average size between about 10 and about 3000 nm ([0028]).  Childs teaches the macroporous cross-linked gel is inserted within the porous support member ([0023]). Child teaches macropores must be smaller than the pores of the support member and that the size of the pores present in the support member is greater than the size of the macropores of the gel ([0054]). Childs teaches the composite material was dried in a vacuum at room temperature and the main gain due to gel incorporation was calculated as a ratio of an add on mass of the dry gel to the 
Childs teaches the cross-linking agent include bisacrylamidoacetic acid, 2,2-bis[4-(2-acryloxyethoxy)phenyl]propane, 2,2-bis(4-methacryloxyphenyl)propane, butanediol diacrylate and dimethacrylate, 1,4-butanediol divinyl ether, 1,4-cyclohexanediol diacrylate and dimethacrylate, 1,10-dodecanediol diacrylate and 
Childs further teaches the macroporous gels can also be selected to comprise reactive functional groups that can be used to attach ligands and these functional macroporous gels can be prepared from cross-linking polymers bearing functional groups such as epoxy, anhydride, azide, reactive halogen or acid chloride groups that can be used to attach the ligands ([0077]). Childs teaches these cross-linking polymers include cross-linked poly(glycidyl methacrylate), poly(acrylamidoxime), poly(acrylic anhydride), poly(azelaic anhydride), poly(maleic anhydride), poly(hydrazide), poly(acryloyl chloride), poly(2-bromoethyl methacrylate), poly(vinyl methyl ketone) ([0077]). Childs teaches protein A as the suitable ligand ([0077]).
	As discussed above, paragraph [0077] of Childs discloses that the macroporous gels comprise reactive functional groups that can be used to attach ligands and these functional macroporous gels can be prepared from crosslinked polymer bearing functional groups such as epoxy groups. Childs goes on to further described in paragraph [0077] that affinity ligands that can be attached to functional macroporous gels (the crosslinked polymer) include protein A. Childs at paragraph [0077] also describes the crosslinked polymer bearing reactive functional groups include cross-linked poly(glycidyl methacrylate), poly(acrylamidoxime), poly(acrylic anhydride), poly(azelaic anhydride), poly(maleic anhydride), poly(hydrazide), poly(acryloyl chloride), poly(2-bromoethyl methacrylate), poly(vinyl methyl ketone) and thus, reading on the claimed “an aldehyde or an epoxy group to a glycidyl methacrylate, aceylamidoxime, acrylic anhydride, azaleic anhydride, maleic anhydride, hydrazide, acryloyl chloride, 2-
While Childs does not expressly teach the composite material contains a stabilizing agent of claim 24, such modification to the composite material of Childs by 
Regarding the stabilizing agent of claim 24, Ohtake teaches the generality of sugars such as sucrose and trehalose, polyols such as glycerol and polyethylene glycol (PEG) are known stabilizers for stabilizing proteins for long term storage in the dried state (page 1, left column; page 4; page 5, 2nd paragraph of left column; page 9, right column; page 10, 2nd paragraph of left column; page 11, left column). Maa teaches a stable dried formulation useful for long term storage of a protein comprising a protein and stabilizers (protectants) selected from trehalose, sucrose, glycerol and polyethylene glycol and combinations thereof (column 3, lines 53-end; column 6, lines 33-end; column 7, lines 1-9; column 8, lines 1-39). Wang teaches the impact of sucrose level on storage stability of dried proteins and showed that the physical stability of protein increased monotonically with increasing content of sucrose over the entire range of compositions (from about 20% to about 55%) (abstract; page 3146, left column; page 3147, left column 2nd paragraph; page 3151, right column; page 3153-3157 and 3139; page 3163, left column; Tables 1 and 3-5; Figures 2 and 3). Wang teaches that sucrose has been widely and frequently used as stabilizers to protect proteins during lyophilization and storage (page 3146, left column; page 3147, left column 2nd paragraph). Wang teaches that sucrose protects and preserves the native structure of protein during freeze-drying process (page 3156, right column, last paragraph through page 3157).
It would have been obvious to one of ordinary skill in the art to include a known stabilizing agent such as sucrose, glycerol or PEG to the composite material of Childs, 
Regarding claims 25-27, as discussed above, Ohtake, Maa and Wang teaches sucrose, glycerol and polyethylene glycol as known stabilizers for proteins (Ohtake: page 1, left column; page 4; page 5, 2nd paragraph of left column; page 9, right column; 
Regarding claims 28, 29 and 32-37, Swan teaches the protein is bonded to the polymer in the presence of phosphate buffer ([0078]).
Regarding claim 30, Maa teaches the dried formulation is stabled as 30°C (column 4, lines 20-30; column 27, lines 45-65). Ohtake teaches the dried formulation retained its full activity upon storage at 40°C (page 4, right column; Fig. 5). 
Regarding claims 31 and 38-41, Wang showed 20%, 30% and 40% of sucrose (or mass fraction of Sucrose: 0.333, 0.5, 0.667 or 0.8; or mass ratio of protein/sucrose of 1:1) improved the physical stability and long-term storage of dried proteins (Tables 1 and 3-5; Figures 2 and 3). Maa teaches a dried formulation containing protein and sucrose in a ratio of 60:40 (column 22, Table 4).  Thus, absent some demonstration of unexpected results from the claimed ratio, the optimization of the ratio of the stabilizing agent to protein to achieve the desired stabilized composite material containing the protein would have been obvious at the time of applicant's invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues that by alleging that Swan does not disclose any binding of particular functional groups on polymers to particular functional groups on Protein A nor that this type of bond is formed in the materials of Child. Applicant further alleged that Swan teaches the target molecules were nucleic acids and thus, one of ordinary skill in the art would not have been motivated to swap the nucleic acids of Swan with the claimed polymers comprising Protein A, specific polymerizable monomers and specific crosslinkers. Thus, Applicant alleged that none of the cited references teach or would have led a skilled artisan to the claimed invention composition materials in which Protein A is covalently bonded through an aldehyde group or an epoxy group to any one of the recited group of particular units on the polymer as claimed. (Remarks, pages 7 to page 9, 1st paragraph).

	In response, the Examiner disagrees. Applicant is noted that obviousness rejection is not drawn to swapping the nucleic acids of Swan with the claimed polymers comprising Protein A and thus, Applicant’s argument pertaining to swapping the nucleic acids of Swan is misplaced and not pertinent to the obviousness analysis presented in the standing 103 rejection. Applicant is noted that Swan was only used for establishing the covalent bond are form between the reactive epoxy group on the glycidyl methacrylate unit of the polymer with the protein in Childs. Thus, Swan was used for supporting the inherency analysis in the standing 103 rejection pertaining rendering the covalent bond as claimed to be reasonably presumed as an inherent feature because the same epoxy group as claimed is used for attaching the protein A to the microporous crosslinked gel (polymer) has been suggested by paragraph [0077] of Childs.
	As discussed above in the pending 103 rejection, paragraph [0077] of Childs discloses that the macroporous gels comprise reactive functional groups that can be used to attach ligands and these functional macroporous gels can be prepared from 
	As such, the Examiner asserts that the standing 103 rejection as set forth in this office action remain proper to render obvious Applicant’s claimed invention. MPEP §2141 III states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

	Applicant argues that Wang, Ohtake, and Maa are all related to protecting protein solution during lyophilization or freeze-drying. Applicant asserted that the Specification as filed was silent on freezing, let alone drying by lyophilization. Thus, Applicant asserted that the ordinary artisan would not have reasonable expectation of success of replacing both i) the protein solution with a stabilizing agent; and ii) the lyophilization process for the claimed Protein A covalently bonded to a solid membrane and a drying process, which excludes the freezing component of lyophilization. (Remarks, page 9, 2nd paragraph).

	In response, the Examiner disagrees. The claimed invention is drawn to a dried stabilized composite material containing protein A, thereby does not exclude the dried state being achieved by drying processes such as lyophilization or freeze-drying. Irrespective of how the protein is dried in the cited prior arts, the dried state is achieved nd paragraph), which is the same purpose as disclosed in Ohtake, Maa and Wang for using the sucrose, glycerol or polyethylene glycol, to maintain protein stability and that the native structure of the protein is preserved and protected in dried state for long-term storage. As such, the Examiner maintains the position that it would have been obvious to include stabilizing agent such as sucrose, glycerol or polyethylene glycol to Childs per guidance from Ohtake, Maa and Wang with a reasonable expectation of achieving a dried composite material containing protein A that is stabilized because the function of  sucrose, glycerol and polyethylene glycol are well-established in the prior art as stabilizing agents for stabilizing proteins during drying process and maintaining the stability of the protein during long-storage.

	Applicant argues that the claimed composite material have unexpected properties of storage for long periods of time or elevated temperature and then reconstituted, while substantially maintaining their physical characteristics and separation ability. (Remarks, bottom of page 11 to top of page 12).

nd paragraph), which is the same purpose as disclosed in Ohtake, Maa and Wang for using the sucrose, glycerol or polyethylene glycol, to maintain protein stability and that the native structure of the protein is preserved and protected in dried state for long-term storage. As such, Applicant’s alleged unexpected results are not unexpected, but rather obvious in view of the combined teachings of Childs, Swan, Ohtake, Maa and Wang.
	As such, the Examiner asserts that the standing 103 rejection as set forth in this office action remain proper to render obvious Applicant’s claimed invention. MPEP §2141 III states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 8,211,682 B2 in view of Childs et al. Swan et al, Wang et al, Ohtake et al and Maa et al. U.S. Patent No. 8,211,682 is the issued patent from US 2009/0029438 A1 (the cited Childs reference in the 103a rejection), which discussion is hereby incorporated by reference, and the 35 USC 103(a) rejection, which discussion is hereby incorporated by reference, as well as, provides the basis for the obviousness type double patenting rejection here.  
Claim 24 of the instant application and claims 1, 6 and 7 of the U.S. Patent No. 8,211,682 B2 are claiming the same composite material. The difference between claim 1 of the instant application and of the Patent is the stabilizing agent and the protein A is covalently bonded through an aldehyde group or an epoxy group to a glycidyl methacrylate, aceylamidoxime, acrylic anhydride, azelaic anhydride, maleic anhydride, hydrazide, acryloyl chloride, 2-bromoethyl methacrylate, or vinyl methyl ketone unit on the polymer. 
It would have been obvious to modified the protein of the Patent such that it is covalently bonded through an aldehyde group or an epoxy group to a glycidyl methacrylate, aceylamidoxime, acrylic anhydride, azelaic anhydride, maleic anhydride, hydrazide, acryloyl chloride, 2-bromoethyl methacrylate, or vinyl methyl ketone unit on the polymer in view of the guidance from Childs and Swan (Childs: ([0064]-[0068] and [0077]; Swan: Abstract; [0002], [0018]-[0023], [0027], [0036], [0039]-[0040], [0060]-[0065]).
It would also have been obvious to add a stabilizing agent such as polyethylene glycol, glycerol or sucrose to the composite material of the Patent in view of the guidance nd paragraph; page 3156, right column, last paragraph through page 3157). 
	Thus, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter of U.S. Patent No. 8,211,682 in view of Childs, Swan, Ohtake, Maa and Wang.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues by maintaining that the claimed invention is not obvious over any cited claim of the ‘682 patent in view of Callstrom, Wang, Ohtake, and Maa, particularly in view of the unexpected results of the claimed composite materials. (Remarks, page 11).

In response, the Examiner disagrees. Applicant alleged argument of unexpected results is insufficient to obviate the obviousness-type double patenting rejection because the Examiner maintains the position that it would remained obvious to form the macroporous cross-linked gel of the Patent using the polymerizable monomers and crosslinking agents as recited in instant claim 24, add a stabilizing agent such as polyethylene glycol, glucose, glycerol or sucrose, as instantly claimed to the composition material of the Patent as well as modified the protein A of the Patent such that it is covalently bonded through an aldehyde group or an epoxy group to a glycidyl methacrylate, aceylamidoxime, acrylic anhydride, azelaic anhydride, maleic 
As a result, the Examiner maintains the position that the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter of U.S. Patent No. 8,211,682 B2 in view of Childs, Swan, Ohtake, Maa and Wang.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613